OPINION OF THE COURT
Per Curiam.
Respondent Imán A. Abdallah was admitted to the practice *88of law in the State of New York by the First Judicial Department on July 16,1990, as Imán Al-Amin Abdallah. At all times relevant herein, respondent has maintained an office for the practice of law in the First Judicial Department.
Petitioner Departmental Disciplinary Committee seeks an order disbarring respondent pursuant to 22 NYCRR 603.4 (g), which provides that an attorney who is suspended and who has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension may be disbarred without further notice.
Here, the Committee has shown that, by order of this Court entered December 19, 1996, respondent was immediately suspended from the practice of law pursuant to 22 NYCRR 603.4 (e) (1) (i) and (iv), pending the disposition of charges against him (Matter of Abdallah, 227 AD2d 37). The Committee has further demonstrated that the motion for an immediate suspension that was served upon respondent at that time fully apprised him of the provisions of section 603.4 (g) and that respondent has not appeared or applied in writing to the Committee or to this Court for a hearing or reinstatement. Thus, since six months have elapsed since the date of the order of suspension, the motion for an order disbarring respondent should be granted.
Ellerin, J. P., Wallach, Williams, Tom and Andrias, JJ., concur. Respondent is disbarred from practice as an attorney and counselor-at-law in the State of New York, effective immediately.